DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In claim 1, line 15, the underscore in “handle_bar” is deleted; and
	In claim 12, line 14, “an predetermined” is changed to “a predetermined”.

Allowable Subject Matter
Claims 1 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose an electric bicycle frame as claimed in independent claim 1, comprising:
a longitudinal axis of the lower tube is disposed to make a lower end of the lower tube be positioned in front of a rear wheel and to allow insertion of the battery into and removal of the battery from the accommodation portion without interference with the 

The prior art does not explicitly disclose an electric bicycle frame as claimed in claim 12, further comprising:
a longitudinal axis of the lower tube is disposed to allow insertion of the battery into and removal of the battery from the accommodation portion without interference with the handle bar, so that the battery passes the through hole at a predetermined angle larger than 90 degrees with respect to the rear end of the upper tube.  Claims 13 – 17 depend from independent claim 12, and therefore, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611              

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611